                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

JAMES JOHNSON,                                         )
                                                       )
                             Plaintiff,                )
                                                       )
                        v.                             )      No. 1:19-cv-02314-TWP-MJD
                                                       )
WENDY KNIGHT, et al.                                   )
                                                       )
                             Defendants.               )

              Order Dismissing Amended Complaint, Assessing a Strike, and
                         Directing Issuance of Final Judgment

       Plaintiff James Johnson, an inmate at the Correctional Industrial Facility (“CIF”)

in Pendleton, Indiana, brought this action alleging that he was removed from a prison program in

violation of his rights to due process and equal protection. The Court dismissed Mr. Johnson’s

original complaint but provided him an opportunity to amend. Now before the Court is

Mr. Johnson’s amended complaint.

                                          I. Screening Standard

       Because Mr. Johnson is a “prisoner,” the Court must screen his amended complaint.

28 U.S.C. § 1915A(a), (c). The Court must dismiss the amended complaint if it is frivolous or

malicious, fails to state a claim for relief, or seeks monetary relief against a defendant who is

immune from such relief. 28 U.S.C. § 1915A(b).

                                   II. The Amended Complaint

       The amended complaint names the same five defendants who were named in the original

complaint: (1) Wendy Knight, (2) D. Ritchie-Gardener, (3) Evelyn McDonald, (4) Correctional

Officer Lt. Bryant, and (5) Unit Team Manager Mr. Hunt.
       Mr. Johnson was participating in CIF’s Recover While Incarcerated program. Mr. Johnson

alleges that members of that program form a protected class. He further alleges that McDonald,

Bryant, and Hunt removed him from CIF’s Recover While Incarcerated program in violation of

his equal protection rights. He alleges that Knight delegated his classification appeal to Ritchie-

Gardener, who denied the appeal.

                                          III. Discussion

       Mr. Johnson’s equal protection claim is dismissed for failure to state a claim on which

relief can be granted. “The Equal Protection Clause of the Fourteenth Amendment prohibits

intentional and arbitrary discrimination.” Dunnet Bay Const. Co. v. Borggren, 799 F.3d 676, 696

(7th Cir. 2015). To state an equal protection claim, Mr. Johnson must allege that (1) he was a

member of a protected class, (2) he was treated differently from a similarly situated member of an

unprotected class, and (3) the defendants were motivated by a discriminatory purpose.

Alston v. City of Madison, 853 F.3d 901, 906 (7th Cir. 2017). Members in the Recover While

Incarcerated program do not form a protected class, and Mr. Johnson does not allege that the

defendants discriminated against him or treated him differently from anyone else. Accordingly, he

has failed to state an equal protection claim.

       Mr. Johnson appears to have abandoned his due process claims, but to the extent he has

not, they are dismissed for the same reasons that the due process claims in his original complaint

were dismissed.

                                          IV. Conclusion

       Mr. Johnson’s complaint is dismissed for failure to state a claim on which relief can be

granted. Because the complaint has been dismissed for failure to state a claim, Mr. Johnson is
assessed a strike 1 and notified that upon the receipt of three total strikes, he will not be permitted

to proceed in forma pauperis in future litigation unless he is under imminent danger of serious

physical injury. 28 U.S.C. § 1915(g).

            Final judgment consistent with this Order shall now issue.

            IT IS SO ORDERED.

    Date:     9/19/2019




Distribution:

JAMES JOHNSON
147711
PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
CORRECTIONAL INDUSTRIAL FACILITY
Inmate Mail/Parcels
5124 West Reformatory Road
PENDLETON, IN 46064




1
  The Prison Litigation Reform Act’s “three strikes” provision limits prisoners’ civil lawsuits in federal courts. The
Act states: In no event shall a prisoner bring a civil action or appeal a judgment in a civil action or proceeding under
this section if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought an
action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or
fails to state a claim upon which relief may be granted, unless the prisoner is under imminent danger of serious physical
injury. See 28 U.S.C. § 1915(g).
